Case: 13-20552      Document: 00512797340         Page: 1    Date Filed: 10/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                October 8, 2014
                                    No. 13-20552
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ALONZO NERIO, also known as Luis Nerio, also known as Luis
Hernandez, also known as Luis A. Nerio,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-85-1


Before CLEMENT, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Luis Alonzo Nerio has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Nerio has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Nerio’s response. We concur



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20552    Document: 00512797340    Page: 2   Date Filed: 10/08/2014


                                No. 13-20552

with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2